231 F.2d 445
Paul W. SHEPHERD, Jr., Administrator of the Estate of Paul W. Shepherd, Deceased, and Esther B. Shepherd, Appellants,v.UNITED STATES of America, Appellee.
No. 12541.
United States Court of Appeals Sixth Circuit.
February 15, 1956.

Charles L. Claunch, Chattanooga, Tenn., for appellants.
H. Brian Holland, Atty. Gen., Ellis N. Slack, John J. Kelley, Jr., Attys., Dept. of Justice, Washington, D. C., John C. Crawford, Jr., U. S. Atty., Knoxville, Tenn., for the United States.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the controlling question is whether the taxpayer, Esther Shepherd, during the tax year held certain parcels of real property primarily for sale to customers in the ordinary course of trade or business, Section 117, Internal Revenue Code of 1939, 26 U.S. C.A. § 117;


3
And it appearing that this question is primarily a question of fact, Rubino v. Commissioner of Internal Revenue, 9 Cir., 186 F.2d 304, certiorari denied 342 U.S. 814, 72 S. Ct. 28, 96 L. Ed. 615, upon which the District Court made extensive and detailed findings which are supported by the evidence;


4
And no reversible error appearing in the record:


5
It is ordered that the judgment be and it hereby is affirmed upon the ground and for the reasons stated in the opinion, findings of fact, and conclusions of law of the District Court.